Determination of respondent New York City Conflicts of Interest Board dated April 3, 1996, finding that petitioner violated conflict of interest provisions of the New York City Charter, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Carol Arber, J.], entered December 4, 1996) unanimously dismissed, without costs.
We find that the Federal Election Campaign Act, 2 USC § 453, which provides that the provisions of that Act and the rules prescribed thereunder supersede and preempt State law with respect to election to Federal office, do not preempt application of New York City’s conflict of interest provisions (NY City Charter ch 68) to the violations alleged herein (cf., Stern v General Elec. Co., 924 F2d 472, 475; Reeder v Kansas City Bd. of Police Commrs., 733 F2d 543, 545-546). We also conclude that respondents’ findings of fact are supported by substantial evidence and their interpretation of the relevant statutes and regulations, which are entitled to deference (see, Matter of Sal*255vati v Eimicke, 72 NY2d 784, 791), are not affected by errors of law. Concur—Sullivan, J. P., Rosenberger, Wallach, Rubin and Andrias, JJ.